Title: 10th.
From: Adams, John Quincy
To: 


       I went with Townsend in the forenoon to hear Parson Tucker; he gave us an excellent discourse from, Ecclesiastes VII. 17. Be not over much wicked. Neither be thou foolish. Why shouldest thou die before thy time? Without alluding to the late circumstance of Hooper’s death, it appeared plainly that the sermon was dictated by that occasion; and it was very well adapted; he particularly exhorted his hearers to avoid scenes of debauchery, of lewdness and intemperance, and with his usual liberality and ability, recommended the opposite virtues. I did not attend meeting in the afternoon; but wrote a little, and read a great deal as very frequently happens with me.
       Townsend past the evening and supp’d with me. I have done keeping late hours. I find they are wholly incompatible with my health. I have of late, several times, after setting up at writing till one or two o’clock in the morning, been utterly incapable of getting any sleep the whole night. My nerves have got into an unhappy tone, and I am obliged to desist from continued application. My spirits for sometime have been low, and I have felt an incapacity of enjoyment, but that is now wearing off, and I am in hopes, that before long I shall again be able to resume at least as much diligence as I have been used to.
      